Citation Nr: 1802767	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic low back pain (osteoarthritis of the lumbar spine).    

2.  Whether new and material evidence has been received to reopen a claim for service connection for defective vision, to include nearsightedness with spots on the retinas as secondary to service-connected hypertensive heart disease with chronic angina or hypertension.

3.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

4.  Entitlement to service connection for chronic low back pain (osteoarthritis of the lumbar spine).

5.  Entitlement to service connection for defective vision, to include nearsightedness with spots on the retinas as secondary to service-connected hypertensive heart disease with chronic angina or hypertension.

6.  Entitlement to an acquired psychiatric disorder, to include an adjustment disorder with mixed disturbance of emotions and conduct, bipolar disorder, posttraumatic stress disorder (PTSD), and depression.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for diabetes mellitus type II as secondary to service connected hypertensive heart disease with chronic angina or hypertension.

9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to service connected hypertensive heart disease with chronic angina or hypertension.

10.  Entitlement to service connection for lower lumbar radiculopathy (claimed as numb left leg), to include as secondary to service connected hypertensive heart disease with chronic angina or hypertension.

11.  Entitlement to service connection for neurobehavioral effects (claimed as neurological issues) as due to contaminated water exposure at Camp Lejeune.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and an October 2014 rating decision issued by the VA RO in Louisville, Kentucky.  

The issues of entitlement to service connection for chronic low back pain, defective vision, an acquired psychiatric disorder, diabetes mellitus, type II, neurobehavioral effects, COPD, lower lumbar radiculopathy, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for low back arthritis, defective vision, and depression was denied in a September 1995 rating decision in part on the basis that the conditions were temporary with no permanent residual disability, and also did not manifest within one year of separation from active service.  

2.  The Veteran did not file a notice of disagreement for the September 1995 rating decision, and that decision became final.  

3.  Evidence received since the September 1995 rating decision relates to unestablished facts necessary to substantiate the service connection claims for chronic low back pain, defective vision, and an acquired psychiatric disorder.  

4.  Resolving all doubt in his favor, the Veteran's tinnitus is related to his active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for chronic low back pain (osteoarthritis of the lumbar spine) is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received, and the Veteran's claim for service connection for defective vision is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has been received, and the Veteran's claim for service connection for depression is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  Tinnitus was incurred in active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2013 and July 2015 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.




New and Material Evidence

Service connection for low back arthritis was initially denied in a September 1995 rating decision.  The RO found that there was one complaint of back pain in service, but it was shown to be a temporary condition that resolved with treatment, and no permanent residual disability was shown at the time of separation.  Furthermore, the RO also found that there was no treatment for osteoarthritis of the lumbar spine within one year of separation from active service.  

Service connection for bilateral defective vision was initially denied in the September 1995 rating decision.  The RO found that service medical records were negative for treatment for or diagnosis of any chronic eye disease.  Furthermore, the RO also found that there was no showing of any chronic eye disease within one year of separation from active service.  

Service connection for depression was initially denied in the September 1995 rating decision.  The RO found that service medical records were negative for complaints of or treatment for depression.  

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence received since the September 1995 rating decision include Social Security Administration disability determinations received in May 2013.  When asked to describe his depression, the Veteran stated that he was antisocial and does not want to be bothered with people.  After a private psychological evaluation, the Veteran was diagnosed with an affective personality disorder with depressive features.  

The Veteran also indicated he had a history of pain in the low lumbar area for five years, and activities such as bending, lifting, and climbing aggravated the pain.  

Also received since the September 1995 rating decision was a private treatment record from June 1996, where the Veteran stated that his near vision was becoming worse, and he had been told that there was some problem in his retinas.  

The evidence is new, as it was not previously considered, and material, as it pertains to unestablished facts of the claims, i.e., evidence of worsening IBS and also fibromyalgia relating to service; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus

 The Veteran received a VA audio examination in December 2009 for complaints of tinnitus in his left ear.  The Veteran stated he was in the infantry division during service.  He indicated that he used ear protection, but reported acoustic trauma while on the gun range when his ear plug fell out of his left ear.  As a result of the examination, the examiner opined that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  

An addendum to the December 2009 examination was provided in January 2010, and the audiologist again opined that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss.  

The Board also points out that the Veteran's service personnel records document that the Veteran's primary specialty was infantry man.  Furthermore, the Veteran was awarded the Rifle Sharpshooter decoration.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).

The Board further notes that the Veteran is competent to diagnose tinnitus, i.e., ringing of the ears, on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that the Veteran's lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Given the assertions from the Veteran that his tinnitus began as a result of acoustic trauma while in service, along with the VA examination's findings that tinnitus was related to the Veteran's bilateral hearing loss, the Board finds that the Veteran's assertions of having tinnitus dating back to active service are credible.  Thus, the Veteran's statements, combined with his significant in-service noise exposure as an infantry man, establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2017). 




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chronic low back pain (osteoarthritis of the lumbar spine) is reopened; to this extent only, the Veteran's appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for defective vision is reopened; to this extent only, the Veteran's appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened; to this extent only, the Veteran's appeal is granted. 

Service connection for tinnitus is granted.


REMAND

Low Back Pain, Defective Vision, Lower Lumbar Radiculopathy, Acquired Psychiatric Disorder, Diabetes Mellitus, Type II, Neurobehavioral Effects

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  As the Veteran's medical records establish diagnoses or persistent symptoms of a low back disorder, vision disorder, lower lumbar radiculopathy, an acquired psychiatric disorder, diabetes mellitus, type II, and other neurological issues, and there is an indication, through assertions of the Veteran, that the disabilities may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required to afford the Veteran VA examinations so as to determine the nature and etiology of these disabilities.  



COPD

Regarding the Veteran's claim for entitlement to service connection for COPD as secondary to service-connected hypertensive heart disease with chronic angina or hypertension and entitlement to service connection for lower extremity neuropathy as secondary to service-connected hypertensive heart disease with chronic angina or hypertension, a VA examination was performed in November 2009.  However, the examiner's opinions were inadequate, as the examiner provided a negative nexus opinion with regards to causation but did not offer an opinion as to aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).    

TDIU  

Regarding the claim for entitlement to a TDIU, this issue is intertwined with the claim remanded herein; accordingly, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his chronic low back pain (osteoarthritis of the lumbar spine).  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's chronic low back pain (osteoarthritis of the lumbar spine) and/or lower lumbar radiculopathy had its onset in service or within one year of service, or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his defective vision, to include his nearsightedness with spots on the retinas.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is specifically asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's defective vision, to include nearsightedness with spots on the retinas, is a manifestation of an eye disability that had its onset in service or is otherwise the result of an incident in service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's defective vision, to include nearsightedness with spots on the retinas, is a manifestation of an eye disability that was caused or aggravated by his hypertensive heart disease with chronic angina or hypertension.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders, to include an adjustment disorder with mixed disturbance of emotions and conduct, bipolar disorder, PTSD, and depression.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that any acquired psychiatric disorder had its onset in service or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus, type II.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type II, had its onset in service or within one year of his service discharge, or is otherwise the result of an incident in service, including conceded exposure to, and consumption of, contaminated water while stationed at Camp Lejeune, North Carolina.

The examiner is asked to specially state the assumptions used in determining the amount of contaminated water exposure the Veteran had during his service at Camp Lejeune.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his neurobehavioral effects.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's neurobehavioral effects had their onset in service or is otherwise the result of an incident in service, including conceded exposure to, and consumption of, contaminated water while stationed at Camp Lejeune.

The examiner is asked to specially state the assumptions used in determining the amount of contaminated water exposure the Veteran had during his service at Camp Lejeune.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his COPD and lower extremity neuropathy.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's COPD and any lower extremity neuropathy had its onset in service or is otherwise the result of an incident in service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD and any lower extremity neuropathy was caused or aggravated by his hypertensive heart disease with chronic angina or hypertension.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for service connection chronic low back pain (osteoarthritis of the lumbar spine), a vision disorder, lower lumbar radiculopathy, an acquired psychiatric disorder, diabetes mellitus, neurobehavioral effects, COPD, and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


